Citation Nr: 1138974	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied service connection for right ear hearing loss and for left ear hearing loss.    

The Veteran was scheduled for a March 2011 travel Board hearing; however, he withdrew this request in a February 2011 correspondence.  The Veteran's hearing request has accordingly been withdrawn. 

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ear hearing loss is shown to be etiologically related to active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a December 2005 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating and effective date prior to the initial rating decision addressing his hearing loss claim.    See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO cured any VCAA notice deficiency by issuing corrective notice in May 2006.  The RO readjudicated the case in a May 2008 statement of the case (SOC). The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case. 

The Veteran's VA treatment records, a VA authorized examination report and lay statements have been associated with the claims file.  The Veteran was afforded VA authorized audiological examination in March 2006. 38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2006 VA authorized examination is inadequate in that the audiologist did not address pertinent findings shown in the Veteran's service treatment records.  The Board finds, nonetheless, that lay and medical evidence of record is sufficient in this case and a remand for a VA examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As, the Board is granting in full the benefit sought on appeal, the Board finds that any error with respect to the Board's duty to assist was harmless.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). Under 38 U.S.C.A. § 1154(b)  and 38 C.F.R. § 3.304(d) , service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010). 

The Veterans DD 214 and personnel records show that he served in the Army as a Special Identification Techniques Operator in Vietnam during the Vietnam War.   The Veteran has reported exposure to small arms fire and rocket attacks.  The Board finds that the in-service exposure to acoustic trauma reported by the Veteran is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Further, an August 2006 U.S. Armed Services Center for Unit Records Research (CURR) response confirms such exposure.  Thus, noise exposure in this case may be conceded by the Board. 

Service treatment records contain no specific complaints or diagnoses relating to hearing loss; however, the Veteran's enlistment and separation examinations demonstrate a discernable increase in auditory thresholds in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss). 

On a January 1969 enlistment audiological evaluation, puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
NR
5


On a March 1972 separation audiological evaluation, puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
40
20

The Veteran is shown to have a current hearing disability in the right ear in accordance with 38 C.F.R. § 3.385 (2011).  On the VA authorized audiological evaluation in March 2006, puretone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
30
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  During examination, the Veteran reported pain and problems with hearing in the right ear.  He reported exposure to incoming mortar and small weapons fire as well as exposure to grenade launchers in Vietnam and in training.  The Veteran reported that this condition had existed for 22 years.  The Veteran reported that he was a Morse code operator in service.  He fired weapons with his right hand and did not use any hearing protection.  After service, the Veteran worked as an installer for a sign service for 32 years with hearing protection.   He used power tools and hearing protection was used.   The Veteran's symptoms included problems with hearing and wax build-up.  An external ear examination was within normal limits on the right.  The VA examiner noted that there was cerumen and whitish debris in the right ear canal.  The tympanic membrane was partially visible with bullae.  The Veteran was diagnosed with mixed hearing loss in the right ear.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to noise exposure in the military.  In that regard, the VA examiner noted that the Veteran did not meet the VA criteria of hearing loss in the left ear.  He, therefore, stated that the loss in the right ear was possibly, partially due to the cerumen and debris in his ear canal.  An ontological examination was recommended, and following ontological treatment, a hearing re-evaluation was recommended. 

According to Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  Although the March 2006 VA examiner found that right ear hearing loss was less likely as not related to noise exposure in service; his reasoning was based on the contention that  hearing loss was possibly, partially due to the cerumen and debris in his ear canal.  He did not indicate a review of the claims file or service treatment records, did not discuss pertinent findings related to right ear hearing loss shown at the time of the Veteran's separation from service, and did not address whether the Veteran's in-service noise exposure contributed to the Veteran's current right ear hearing loss in addition to the cerumen and debris in the ear canal.  Thus, the Board finds the March 2006 VA examiner's opinion as to etiology is not probative in this case.

As the Board has discussed above, the Veteran's reported in-service exposure has been conceded by the Board.  An audiology examination completed at the time of the Veteran's March 1972 separation examination clearly reflect right ear hearing loss which amounts to a disability for VA purposes under 38 C.F.R. § 3.385 and the Veteran is shown to have current right ear hearing loss.  The Veteran has reported long standing hearing loss.  Because right ear hearing loss was shown to be manifest at the time of the Veteran's separation from service, the Board finds that a nexus opinion is not necessary in this case; service connection may be granted on a direct basis.  In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted. 

C.  Conclusion 

A right ear hearing loss disability is shown to have been manifest at the time of the Veteran's separation from service.  Therefore, the Board concludes that the evidence supports a finding that the Veteran has right ear hearing loss etiologically related to active service. 


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The Veteran was afforded a VA audiological examination in March 2006; however, the Veteran was not found to have a qualifying left ear hearing loss disability for VA purposes at that time.  See 38 C.F.R. § 3.385 (2010).  In a February 2011 statement, the Veteran and his representative indicated that the Veteran's left ear disability may have worsened since his last examination.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for an updated VA examination is necessary to determine if the Veteran has current left ear hearing loss etiologically related to service.  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA audiological examination to determine if he has current left ear hearing loss etiologically related to service.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file to include available service treatment records.  

The audiologist should state whether the Veteran has current left ear hearing loss, and if so, should state whether it is at least as likely as not that left ear hearing loss was incurred in service. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file. 

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


